DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.

Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
16-20
Examined:
1-15
Independent:
1 and 9
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 8/9/2011.

Restriction/election
Applicant’s election without traverse in the 4/13/2021 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 15 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
8, 15
central server
The recited "central" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [28-44, 45-54, 100-104]) nor having a well-known and particular definition in the art.  It is not clear that PHOSITA would have known a clear demarcation as to when a "server" is central or not central.  (MPEP 2173.05(b) pertains.)  Claim 15 is rejected similarly.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 1-15 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "...stimulation..." and "...target volume..."  The specification discloses "Electrical stimulation of an anatomical region..." (emphasis added, e.g. [3]).  It is not clear that there is support for mechanisms of stimulation other than electrical.  For example, there does not appear to be support for chemical stimulation through injection.  Claim 9 similarly lacks support.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure and ensuring that the claims are scoped to supported embodiments.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments (e.g. narrowing to electrical stimulation as disclosed) and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.    
As described above, it is not clear that the specification provides written description support necessary for the instant claims, and it also is not clear that similar language in the originally-filed claims provides the necessary written description support.  Regarding support which may be found in originally-filed claims, MPEP 2163.I, 2nd para. and 2163.A pertain.
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.



Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 USC 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 USC 103(c) and potential 35 USC 102(e), (f) or (g) prior art under 35 USC 103(a).
Claims 1-15
Claims 1-15 are rejected under 35 USC 103(a) as unpatentable over Finnis (as cited on the attached form 892).

Claims 1-15 recite inventions for encoding and decoding tissue stimulation volumes.

Regarding claim 1, the recited receiving, generating and storing are taught by and/or are inherent in Finnis' "... functional data were obtained from... patients... via microelectrode recording and electrical stimulation performed during stereotactic neurosurgery" (§Abstract; and entire document); "stimulators in precise locations relative to certain electrophysiologically defined regions,"(p. 93, 2nd col.; and entire document) and "Physical responses elicited by the patient, verbal descriptions of stimulation induced phenomena, and microelectrode recording (MER) data obtained during exploration help the surgeon to mentally reconstruct the somatotopic organization contained within the target structure and to establish functional borders" (p. 94, 1st-2nd col.; and entire document), in which mode and location of stimulation are encoded along with the functional data.  Also, Finnis teaches, "The electrophysiologic data were standardized using alphanumeric codes and normalized to an anatomical atlas, to create composite functional maps" (p. 94, 2nd col.; and entire document).  Also, Finnis teaches, "All stimulation-induced responses and MER data are quantified and standardized using a six-parameter code before being entered into the database. This code contains the following information: 1) A patient identification number; 2) A trajectory identification number; 3) Data acquisition method (including recording and stimulation parameters); 4) Laterality of response; 5) A body part number assigned to a discrete region of the body; and 6) A response code describing the quality of the response or changes in cell firing patterns" (p. 99, 2nd col.; and entire document), in which the recited target volume reads on the "stimulation parameters", "Laterality" and "region of the body" of Finnis.

Regarding claims 2 and 4, the recited center of mass of the target volume in inherent in at least 

Regarding claim 3, the recited perimeter reads on at least the "Laterality" and "region of the body" of Finnis (p. 99, 2nd col.; and entire document).

Regarding claim 5, the recited code reads on at least the "The electrophysiologic data were standardized using alphanumeric codes..." of Finnis (p. 94, 2nd col.; and entire document).
 
Regarding claim 6, the recited transforming reads on one or more instances of "transformation," "registration" and "(warp)" taught by Finnis (p. 96, §"Patient-to-Image Registration;" §"Data-to-Database and Database-to-Patient Registration;" and entire document).

Regarding claim 7, the recited parameters and stimulation read on at least the encoded stimulation parameters of Finnis (p. 94, 2nd col.; and entire document).

Regarding claim 8, the recited server reads on the "central database" of Finnis (p. 99, 1st col.; and entire document).

The art is applied to claims 9-15 as described for claims 1-8 above.  Decoding versus encoding would have been prima facie obvious to try choices among a finite number (e.g. forward and reverse operations) of predictable solutions, with a reasonable expectation of success.

Additionally, regarding the application of the art to all claims above, automating an activity previously performed by a person, such as gathering data, generating a code, storing or outputting a code, or using a code to stimulate a patient, would have been prima facie obvious to PHOSITA (see MPEP prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-15 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of encoding a spatial volume including the JE elements of "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 9 are interpreted as directed to the abstract idea of decoding a spatial volume including the JE elements of "reconstructing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the code value as a function of spatial volume and the spatial volume as a function of code value relationships.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 9 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving," "storing," " obtaining" and "stimulating" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing elements, as exemplified by Finnis (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  Regarding "stimulating," the claims read on BRIs in which the parameters and stimulation are general so as not to be limited to a particular treatment analogous to the 2nd consideration in Step 2A, 2nd prong of the Office's organization of 101 analysis.
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 9
Summing up the above Mayo/Alice analysis of claims 1 and 9, each viewed as a whole and 

Remaining claims
Claims 2-7 and 10-14 add elements which also are part of the identified JEs or are conventional additional elements, for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 8 and 15: "uploading... to a... server...," as exemplified by Finnis.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-15 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to analyzing electrical stimulation volumes.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over art cited in the above 102 and/or 103 rejections.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
Application
Patent
Remarks / examples
13431258
9310985
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-8 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13570736
9364665
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-51 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13570998 
8918183
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-27 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
13571078
9925382
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-10 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
14813734
10265528
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
14813818
10272247
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-18 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
15095536
10342972
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
15181286
10112052
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16147442
10716946
In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-20 of the conflicting patent and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16279785

In a BRI, instant claims 1-15 read on embodiments within the scope of claims 1-20 (2/19/2019 version) of the conflicting application and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.





Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631